Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 23, 2022.
As directed by the amendment: Claims 1, 16, and 18 were amended. Claims 1-4, 6-9, and 11-18 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims recite intended uses/functional language such as a surface “configured to matingly engage with a non-nipple portion of a breast” and “configured to engage with said breast of said user during breast feeding.” In these instances where the claims recite intended uses/functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18, line 24 recites “consists of engagement surface” and Examiner suggests --consists of an engagement surface--. 
Claim 18, line 27 recites “wherein said engagement surface is contoured” and Examiner suggests deleting this phrase because it is repeated verbatim in line 30.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 15 recites “said engagement surface is continuous within an area between said two sides” which is new matter. The originally filed specification fails to describe the engagement surface as “continuous” and Figures 2 and 4 appear to show the engagement surface as including a plurality of ridges, ribs, or partitions. This is not a “continuous” surface.
Claim 16, line 15 recites “said engagement surface is continuous within an area between said two sides” which is new matter. The originally filed specification fails to describe the engagement surface as “continuous” and Figures 2 and 4 appear to show the engagement surface as including a plurality of ridges, ribs, or partitions. This is not a “continuous” surface.
Claim 18, line 35 recites “said engagement surface is continuous within an area between said two sides” which is new matter. The originally filed specification fails to describe the engagement surface as “continuous” and Figures 2 and 4 appear to show the engagement surface as including a plurality of ridges, ribs, or partitions. This is not a “continuous” surface.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 29 recites “wherein a bottom portion of said housing comprises said engagement surface;” which is confusing because this contradicts line 24 which recites the same limitation but “consists of” instead of “comprising.” Examiner suggests deleting line 29 because it is unnecessary and contradictory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109).
Regarding claim 1, Thompson discloses a device for stimulating milk flow (finger 410a, Fig. 29A; “partially surround at least a portion of the breast and apply pressure … to the milk ducts to help increase milk production during breast pumping” see the second sentence of [0137]), comprising: a housing (the body of 410a, Fig. 29A); a vibrating component (vibration component 660, Fig. 36A; see the third sentence of [0144] and the second sentence of [0159]); a heating component (see the third sentence of [0144], the first sentence of [0162], and the penultimate sentence of [0162], a heating component can be integrated with device 400, such as within the housing of one or more fingers); a power source (battery, Fig. 24; such as a low voltage rechargeable battery, see lines 1-11 of [0127]); and one or more controllers (controller board, Fig. 24; see line 1-8 of [0127]; see also temperature controller, lines 9-20 of [0163]); wherein said housing houses said heating component (“heating component can be integrated within the housing of one or more fingers of the lactation adjunct device” see the penultimate sentence of [0162]); wherein a bottom portion (right portion of 410a, Fig. 29A) of said housing consists of an engagement surface (the right surface of the housing of 410a in Fig. 29A has at least a bottom “portion” consisting of an engagement surface because this surface engages the breast as seen in Fig. 29B-29D, and the term “portion” is very broad); wherein said engagement surface is contoured (contoured to substantially match the contour of the breast, see Figs. 29A-29D) and is configured to matingly engage with a non-nipple portion of a breast of a user (see Figs. 29B, 29C, the concave surface is a match with the convex breast and thus “matingly” engages); wherein said engagement surface comprises two sides that are vertically oriented (see the elongated lateral sides of 410a in Fig. 29B, there is a left side and a right side); wherein said two sides are separated by a width of said engagement surface (see Figs. 29A-29D, the elongated lateral sides of 410a are separated by a width of the engagement surface that is configured to contact the breast); wherein said engagement surface has a length (vertical dimension of 410a in Figs. 29A-29B) that is longer than said width (width of 410a in Fig. 29B); and wherein said one or more controllers are configured to control said heating component (see lines 9-20 of [0163]). 
Thompson is silent regarding the housing houses the vibrating component; the two sides of the engagement surface being substantially parallel to each other; wherein said engagement surface is continuous within an area between said two sides; wherein said one or more controllers are configured to control said vibrating component, such that both vibration and heat are provided to a lactating user's breast simultaneously, which stimulates milk flow.  
With respect to the two sides of the engagement surface being substantially parallel to each other, and having a continuous engagement surface within an area between the two sides, it is noted that the elongated lateral sides of 410a in Fig. 29B are both vertically oriented, albeit not necessarily “substantially parallel.” However, Thompson states that the shape of the fingers (410) can vary or be custom fit for each user (see the first two sentences of [0140]), and additionally discloses similarly functioning clamping devices (330, Fig. 20A-20B) that have two parallel sides (Fig. 20A). Furthermore, Thompson discloses continuous engagement surfaces (such as the curved clamping surface 134, see Fig. 3B-3D) with two substantially parallel sides (see Figs. 3C-3D, the lateral sides of 134 appear to be substantially parallel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the two sides of the engagement surface of Thompson to be substantially parallel with a continuous engagement surface between the two sides, since such an engagement shape would merely provide expected results of providing a clamping pressure to the side of the breast, and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a breast engagement surface. See MPEP 2144.04(IV)(B).
 Thompson is still silent regarding the housing houses the vibrating component; wherein said one or more controllers are configured to control said vibrating component, such that both vibration and heat are provided to a lactating user's breast simultaneously, which stimulates milk flow.  
With respect to the housing houses the vibrating component, it is noted that Thompson discloses another embodiment (Fig. 36A-36B) wherein the housing (410a, Fig. 36A) houses a vibrating component (vibration component 660, Fig. 36A; disposed at the fingers 410, see the penultimate sentence of [0159]) and a power source (batteries 662, Fig. 36A), to help stimulate blood flow and lactation while the mother expresses milk (see the second sentence of [0160]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating component of Thompson to have the vibrating component and associated power source housed in the housing (finger 410a) as taught by Fig. 36A of Thompson so that the vibrations can be directly transferred to the breast to help stimulate blood flow and lactation.
Thompson is still silent regarding wherein said one or more controllers are configured to control said vibrating component, such that both vibration and heat are provided to a lactating user's breast simultaneously, which stimulates milk flow.  
Barkay teaches a related breast massaging and pump device (massage bra 100, air pump unit 200, Fig. 1, Fig. 3, Fig. 9) that has a controller (selection buttons 210, 220, Fig. 3; and the programmable computer microcontroller is embedded in the air pump unit, see the last sentence of [0043]; see also para. [0041]) configured to control the application of vibration (via vibrators 180, Fig. 8A; see line 1 of [0035] and lines 4-5 of [0041]) and heating (via heating elements 170, Fig. 7; see line 1 of [0034] and line 3 of [0041]) to the breasts simultaneously or at predefined timing periods (see the first sentence of [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Thompson to be configured to allow a user to select simultaneous heating and vibration effects as taught by Barkay so that the user can receive the beneficial effects of both heating and vibration at the same time, if they desire.
Regarding claim 6, the modified Thompson/Barkay device discloses wherein at least one of said one or more controllers (as modified by 210, 220, and microcontroller of Barkay) is a heat selection switch (see the selection controls 220 of Barkay, and line 3 of [0041]; see also lines 12-15 of [0163] of Thompson). 
Regarding claim 8, the modified Thompson/Barkay device discloses wherein said engagement surface (right surface of 410a in Fig. 29A of Thompson) is configured to engage with said breast of said user during breast feeding (see Figs. 29A-29D, the nipple is accessible, and see the first sentence of [0187] of Thompson, “compressive add-on device can be used during pumping or breastfeeding”).  
Regarding claim 11, the modified Thompson/Barkay device discloses wherein said engagement surface is concave (see Figs. 29A-29D of Thompson, the surface is concave to match the convex surface of the breast).
Regarding claim 12, the modified Thompson/Barkay device as currently combined is silent regarding the one or more controllers being on a top portion of the housing.
However, Barkay additionally teaches one or more controllers (210, 220, Fig. 3) located on a top portion of a housing (controller buttons 220 are on the top portion of the pump unit 200, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the control buttons of Thompson/Barkay to be on the top portion of a housing (the side opposite the engagement surface) as taught by Barkay because this relocation of parts merely provides an expected result that the user could more easily access the controls because they would be externally located on their breast. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Regarding claim 13, the modified Thompson/Barkay device discloses wherein said at least one of said one or more controllers (as modified by 210, 220, and microcontroller of Barkay) is a heating button (see the selection controls 220 of Barkay, and line 3 of [0041]; see also lines 12-15 of [0163] of Thompson. Thus, the modified controller is a heating button because it can be operated to adjust a heat parameter). 
Regarding claim 14, the modified Thompson/Barkay device as currently combined is silent regarding the heating button located on a top portion of the housing (410a, Fig. 29A of Thompson). 
However, Barkay additionally teaches the one or more controllers (220, Fig. 3) are located on a top portion of a housing (controller buttons 220 are on the top portion of the pump unit 200, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the heating button of Thompson/Barkay to be on the top portion of a housing (the side opposite the engagement surface) as taught by Barkay because this relocation of parts merely provides an expected result that the user could more easily access the controls because they would be externally located on their breast. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109) as applied to claim 1 above, and further in view of Weniger (2004/0087898).
Regarding claim 2, the modified Thompson/Barkay device is silent regarding a heating safety component; wherein said heating safety component comprises a thermostat. 
Weniger teaches a related breast pump system (Fig. 8) that has a heating component (heating element 300, Fig. 8) that includes a heating safety component (control device 422 and control leads 302, Fig. 8-9, these allow the heating intensity to be selected, see the first sentence of [0057]) comprising a thermostat (see the penultimate sentence of [0057]. The thermostat is part of the control device 422 and thus the control device is a heating safety component because it will regulate the temperature to be maintained at a desired set point).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Thompson/Barkay to include a controller with a thermostat as taught by Weniger so that a user can select a given temperature/intensity and the thermostat will maintain the temperature at a desired set point.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109) and Weniger (2004/0087898) as applied to claim 2 above, and further in view of Haas et al. (2004/0256381) as evidenced by American Burn Association (2017).
Regarding claim 3, the modified Thompson/Barkay/Weniger device discloses a heating safety component with a thermostat (see lines 1-10 of [0057] of Weniger) but does not specifically state the heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; and wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin. 
Haas teaches a thermal body treatment system (Fig. 1, and vest Fig. 9) that has heating components (heating elements 38, Fig. 1) and a heating safety component (temperature controller 130, thermistor 122, see Fig. 1 and all of para. [0044]) configured to deactivate the heating component (38) upon detection of a pre-determined temperature level (“If the temperature of the heating element 38 reaches above 104° F the temperature controller 130 automatically shuts off the power to the heating element 38” see lines 1-6 of [0044]); and wherein the pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with the user’s skin (104° F would not cause injury even after prolonged contact. As evidenced by American Burn Association, it is known that injuries such as third-degree burns do not occur until higher temperatures such as at least 120 degrees Fahrenheit, see the chart “Time and Temperature Relationship to Severe Burns” on page 3 of the American Burn Association).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating safety component of Thompson/Barkay/Weniger to be configured to deactivate the heating component upon detection of a pre-determined temperature level such as 104 degrees Fahrenheit as taught by Haas in order to prevent the user form experiencing pain or injury from the heating components.
Regarding claim 4, the modified Thompson/Barkay/Weniger/Haas device discloses wherein said injury is at least a third-degree burn (104° F would not cause a third-degree burn, even after prolonged contact. As evidenced by the American Burn Association, regulatory standards set a maximum temperature for residential water heaters to be 120 degrees Fahrenheit, see page 2). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109) as applied to claim 6 above, and further in view of Badmus et al. (2016/0324719).
Regarding claim 7, the modified Thompson/Barkay device discloses wherein a heat selection switch (see lines 12-15 of [0163] of Thompson, as modified by 220 of Barkay), but does not specifically state it allows selection of at least high heat, low heat, or no heat. It is noted that this phrase uses “or” so not all three features are necessarily required by the claim.
Badmus teaches a related thermal skin treatment device for the breast (Fig. 1, Fig. 12; see the second sentence of [0040]) that has a heat selection switch (power/function button 100, Fig. 1; see the first two sentences of [0033]) that allows selection of at least high heat, low heat, or no heat (see the first two sentences of [0033]. The selection button 100 allows the user to power on/off the device, and thus it at least allows selection of no heat. Additionally, it allows a user to select a thermal gradient profile that will have a given temperature. As long as there are at least two different temperature settings, one will be a relatively high heat and the other will be relatively lower heat. Furthermore, Badmus states that the device has different temperature settings at predefined set points such as high, medium, low, see the first sentence of [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat selection switch of Thompson/Barkay to be configured to allow selection of at least high heat, low heat, or no heat as taught by Badmus so that a user can easily select predefined temperature settings such as high, medium, or low temperature, or turn the device off.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109) as applied to claim 1 above, and further in view of Bruce et al. (2006/0106355).
Regarding claim 9, the modified Thompson/Barkay device is silent regarding wherein said engagement surface substantially comprises silicone.  
Bruce teaches a related breast attachment device (Figs. 2-4), wherein an engagement surface (inner laminate 12, Figs. 2-3) substantially comprises silicone rubber (see lines 8-14 of [0029]). The silicone rubber is flexible enough to suit most wearers (see lines 18-20 of [0029]) and has a tackiness that allows the device to keep contact with the skin without the use of adhesives (see lines 8-10 of [0009]; see lines 3-5 of [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement surface of Thompson/Barkay to substantially comprise silicone rubber as taught by Bruce because silicone is flexible enough to likely conform to the wearer and has a tackiness that allows the device to substantially stay in the desired location on the breast without requiring the user to hold it manually in place.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109) as applied to claim 1 above, and further in view of O’Toole et al. (2018/0361040).
Regarding claim 15, the modified Thompson/Barkay device discloses a battery (battery, Fig. 24; such as a low voltage rechargeable battery, see lines 1-11 of [0127] of Thompson) but is silent regarding a charging port. 
O’Toole teaches a related breast pumping device (Fig. 1) with a charging port (charging port 6, Fig. 1) for charging the battery (battery 81, Fig. 7; see all of [0133]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Thompson/Barkay to include a charging port as taught by O’Toole so that the battery can be conveniently recharged.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109), Weniger (2004/0087898), O’Toole et al. (2018/0361040).
Regarding claim 16, Thompson discloses a device for stimulating milk flow (finger 410a, Fig. 29A; “partially surround at least a portion of the breast and apply pressure … to the milk ducts to help increase milk production during breast pumping” see the second sentence of [0137]), comprising: two vibrating and heating devices (finger 410a, Fig. 29A; “lactation adjunct devices 400 can be placed on one or both breasts at a time” see the first sentence of [0156], thus there would be a second finger 410a mounted on a second breast, similar to Fig. 39B) comprising a first vibrating and heating device (finger 410a, Fig. 29a; the finger(s) may include a vibration component as stated in the third sentence of [0144] and the second sentence of [0149], and a heating component as stated in the third sentence of [0144], the first sentence of [0162] and the penultimate sentence of [0162]) and a second vibrating and heating device (there may be devices 400 placed on both breasts as stated in the first sentence of [0156]. Thus, there would be a second vibrating and heating device that is a duplicate of finger 410a, Fig. 29A, but mounted on the other breast) wherein each of said first and second vibrating and heating devices (410a, 410a) comprise a housing (the body of 410a, Fig. 29A), at least one vibrating component (vibration component 660, Fig. 36A; see the third sentence of [0144] and the second sentence of [0159]), a heating component (see the third sentence of [0144], the first sentence of [0162], and the penultimate sentence of [0162], a heating component can be integrated with device 400, such as within the housing of one or more fingers), an engagement surface (the right surface of the housing of 410a in Fig. 29A is an engagement surface because the surface engages the breast as seen in Fig. 29B-29D), one or more controllers (such as controller board, Fig. 24; see line 1-8 of [0127]; see also temperature controller, lines 9-20 of [0163]), a power source (battery, Fig. 24; such as a low voltage rechargeable battery, see lines 1-11 of [0127]); wherein a bottom portion of said housing consists of said engagement surface (the right surface of the housing of 410a in Fig. 29A has at least a bottom “portion” consisting of an engagement surface because this surface engages the breast as seen in Fig. 29B-29D, and the term “portion” is very broad); wherein said engagement surface is contoured (contoured to substantially match the contour of the breast, see Figs. 29A-29D) and is configured to matingly engage with a non-nipple portion of a breast of a user (see Figs. 29B, 29C, the concave surface is a match with the convex breast and thus “matingly” engages); wherein said engagement surface comprises two sides that are vertically oriented (see the elongated lateral sides of 410a in Fig. 29B, there is a left side and a right side);Page 4 of 16Application No. 16/507,322Filing Date: 7/10/2019 Patent Examiner: Miller, Christopher E wherein said two sides are separated by a width of said engagement surface (see Figs. 29A-29D, the elongated lateral sides of 410a are separated by a width of the engagement surface that is configured to contact the breast); wherein said engagement surface has a length  (vertical dimension of 410a in Figs. 29A-29B) that is longer than said width (width of 410a in Fig. 29B); and wherein each of said one or more controllers are configured to control said heating component (see lines 9-20 of [0163]), such that both vibration and heat are provided to a lactating user's breast simultaneously in each of said two vibrating and heating devices.  
Thompson is silent regarding each of the first and second vibrating and heating devices has a heating safety component; a charging port; wherein the two sides are substantially parallel; wherein said engagement surface is continuous within an area between said two sides; each of the one or more controllers configured to control said vibrating component, such that both vibration and heat are provided to a lactating user's breast simultaneously in each of said two vibrating and heating devices.  
With respect to the two sides of the engagement surface being substantially parallel to each other, and having a continuous engagement surface within an area between the two sides, it is noted that the elongated lateral sides of 410a in Fig. 29B are both vertically oriented, albeit not necessarily “substantially parallel.” However, Thompson states that the shape of the fingers (410) can vary or be custom fit for each user (see the first two sentences of [0140]), and additionally discloses similarly functioning clamping devices (330, Fig. 20A-20B) that have two parallel sides (Fig. 20A). Furthermore, Thompson discloses continuous engagement surfaces (such as the curved clamping surface 134, see Fig. 3B-3D) with two substantially parallel sides (see Figs. 3C-3D, the lateral sides of 134 appear to be substantially parallel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the two sides of the engagement surface of Thompson to be substantially parallel with a continuous engagement surface between the two sides, since such an engagement shape would merely provide expected results of providing a clamping pressure to the side of the breast, and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a breast engagement surface. See MPEP 2144.04(IV)(B).
 Thompson is still silent regarding each of the first and second vibrating and heating devices has a heating safety component; a charging port; each of the one or more controllers configured to control said vibrating component, such that both vibration and heat are provided to a lactating user's breast simultaneously in each of said two vibrating and heating devices.  
Barkay teaches a related breast massaging and pump device (massage bra 100, air pump unit 200, Fig. 1, Fig. 3, Fig. 9) that has a controller (selection buttons 210, 220, Fig. 3; and the programmable computer microcontroller is embedded in the air pump unit, see the last sentence of [0043]; see also para. [0041]) configured to control the application of vibration (via vibrators 180, Fig. 8A; see line 1 of [0035] and lines 4-5 of [0041]) and heating (via heating elements 170, Fig. 7; see line 1 of [0034] and line 3 of [0041]) to the breasts simultaneously or at predefined timing periods (see the first sentence of [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Thompson to be configured to allow a user to select simultaneous heating and vibration effects as taught by Barkay so that the user can receive the beneficial effects of both heating and vibration at the same time, if they desire.
The modified Thompson/Barkay device is still silent regarding each of the first and second vibrating and heating devices has a heating safety component; and a charging port.  
Weniger teaches a related breast pump system (Fig. 8) that has a heating component (heating element 300, Fig. 8) that includes a heating safety component (control device 422 and control leads 302, Fig. 8-9, these allow the heating intensity to be selected, see the first sentence of [0057]) comprising a thermostat (see the penultimate sentence of [0057]. The thermostat is part of the control device 422 and thus the control device is a heating safety component because it will regulate the temperature to be maintained at a desired set point).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Thompson/Barkay to include a heat safety component with a thermostat as taught by Weniger so that a user can select a given temperature/intensity and the thermostat will maintain the temperature at a desired set point.
The modified Thompson/Barkay/Weniger device discloses a battery (battery, Fig. 24; such as a low voltage rechargeable battery, see lines 1-11 of [0127] of Thompson) but is silent regarding a charging port. 
O’Toole teaches a related breast pumping device (Fig. 1) with a charging port (charging port 6, Fig. 1) for charging the battery (battery 81, Fig. 7; see all of [0133]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Thompson/Barkay/Weniger to include a charging port as taught by O’Toole so that the battery can be conveniently recharged.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109), Weniger (2004/0087898), and O’Toole et al. (2018/0361040) as applied to claim 16 above, and further in view of Krafft (5,050,595).
Regarding claim 17, the modified Thompson/Barkay/Weniger/O’Toole device is silent regarding wherein said two vibrating and heating devices (pair of fingers 410a, 410a) are physically connected to one another when charging. 
Krafft teaches a related heating system for the breasts (Fig. 7) with a pair of breast-worn heating devices (heating elements 44, see Fig. 5 and Fig. 7). The pair of heating devices each have an electrical lead (electrical leads 52, 52, Fig. 7) to connect to a single rechargeable power source (power supply 64, Fig. 7; which may be a portable battery pack with rechargeable batteries, see col. 3, lines 60-64) and thus the two devices are physically connected to one another (via their mutual connection to the same power source 64) when receiving electrical charging.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the charging ports of each device of Thompson/Barkay/Weniger/O’Toole to both be connectable to a single rechargeable power source as taught by Krafft so that a single power source can be used to power/charge both devices.
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (2018/0326130) in view of Barkay (2019/0240109), Weniger (2004/0087898), Haas et al. (2004/0256381) as evidenced by American Burn Association (2017), Badmus et al. (2016/0324719), O’Toole et al. (2018/0361040), and Bruce et al. (2006/0106355).
Regarding claim 18, Thompson discloses a device for stimulating milk flow (finger 410a, Fig. 29A; “partially surround at least a portion of the breast and apply pressure … to the milk ducts to help increase milk production during breast pumping” see the second sentence of [0137]), comprising: a housing (the body of 410a, Fig. 29A); a vibrating component (vibration component 660, Fig. 36A; see the third sentence of [0144] and the second sentence of [0159]); a heating component (see the third sentence of [0144], the first sentence of [0162], and the penultimate sentence of [0162], a heating component can be integrated with device 400, such as within the housing of one or more fingers); a power source (battery, Fig. 24; such as a low voltage rechargeable battery, see lines 1-11 of [0127]); and one or more controllers (controller board, Fig. 24; see line 1-8 of [0127]; see also temperature controller, lines 9-20 of [0163]); wherein said housing houses said heating component (“heating component can be integrated within the housing of one or more fingers of the lactation adjunct device” see the penultimate sentence of [0162]); wherein said one or more controllers are configured to control said and said heating component (see lines 9-20 of [0163]); Patent Examiner: Miller, Christopher Ewherein at least one of said one or more controllers is a heat selection switch (see lines 12-15 of [0163]); wherein a bottom portion (right portion of 410a, Fig. 29A) of said housing consists of an engagement surface (the right surface of the housing of 410a in Fig. 29A is an engagement surface because this surface engages the breast as seen in Fig. 29B-29D); wherein said engagement surface is contoured (contoured to substantially match the contour of the breast, see Figs. 29A-29D); wherein said engagement surface is concave (see Figs. 29A-29D, the engagement surface is concave to match the convex shape of the breast); wherein a bottom portion (right portion of 410a, Fig. 29A) of said housing comprises said engagement surface (the right surface of the housing of 410a in Fig. 29A is an engagement surface because this surface engages the breast as seen in Fig. 29B-29D); wherein said engagement surface is contoured (contoured to substantially match the contour of the breast, see Figs. 29A-29D) and is configured to matingly engage with a non-nipple portion of a breast of a user (see Figs. 29B, 29C, the concave surface is a match with the convex breast and thus “matingly” engages); wherein said engagement surface comprises two sides that are vertically oriented (see the elongated lateral sides of 410a in Fig. 29B, there is a left side and a right side); wherein said two sides are separated by a width of said engagement surface (see Figs. 29A-29D, the elongated lateral sides of 410a are separated by a width of the engagement surface that is configured to contact the breast); wherein said engagement surface has a length (vertical dimension of 410a in Figs. 29A-29B) that is longer than said width (width of 410a in Fig. 29B).
Thompson is silent regarding a charging port; a heating safety component comprising a thermostat; the housing houses the vibrating component; wherein said one or more controllers are configured to control said vibrating component such that both vibration and heat are provided to a lactating user's breast simultaneously, which stimulates milk flow; wherein said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat; wherein said engagement surface substantially comprises silicone; wherein the two sides are substantially parallel; wherein said engagement surface is continuous within an area between said two sides; wherein a top portion of said housing comprises said one or more controllers.
With respect to the two sides of the engagement surface being substantially parallel to each other, and having a continuous engagement surface within an area between the two sides, it is noted that the elongated lateral sides of 410a in Fig. 29B are both vertically oriented, albeit not necessarily “substantially parallel.” However, Thompson states that the shape of the fingers (410) can vary or be custom fit for each user (see the first two sentences of [0140]), and additionally discloses similarly functioning clamping devices (330, Fig. 20A-20B) that have two parallel sides (Fig. 20A). Furthermore, Thompson discloses continuous engagement surfaces (such as the curved clamping surface 134, see Fig. 3B-3D) with two substantially parallel sides (see Figs. 3C-3D, the lateral sides of 134 appear to be substantially parallel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the two sides of the engagement surface of Thompson to be substantially parallel with a continuous engagement surface between the two sides, since such an engagement shape would merely provide expected results of providing a clamping pressure to the side of the breast, and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a breast engagement surface. See MPEP 2144.04(IV)(B).
 With respect to the housing houses the vibrating component, it is noted that Thompson discloses another embodiment (Fig. 36A-36B) wherein the housing (410a, Fig. 36A) houses a vibrating component (vibration component 660, Fig. 36A; disposed at the fingers 410, see the penultimate sentence of [0159]) and a power source (batteries 662, Fig. 36A), to help stimulate blood flow and lactation while the mother expresses milk (see the second sentence of [0160]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating component of Thompson to have the vibrating component and associated power source housed in the housing (finger 410a) as taught by Fig. 36A of Thompson so that the vibrations can be directly transferred to the breast to help stimulate blood flow and lactation.
Thompson is still silent regarding a charging port; a heating safety component comprising a thermostat; wherein said one or more controllers are configured to control said vibrating component such that both vibration and heat are provided to a lactating user's breast simultaneously, which stimulates milk flow; wherein said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat; wherein said engagement surface substantially comprises silicone; wherein a top portion of said housing comprises said one or more controllers.
Barkay teaches a related breast massaging and pump device (massage bra 100, air pump unit 200, Fig. 1, Fig. 3, Fig. 9) that has a controller (selection buttons 210, 220, Fig. 3; and the programmable computer microcontroller is embedded in the air pump unit, see the last sentence of [0043]; see also para. [0041]) configured to control the application of vibration (via vibrators 180, Fig. 8A; see line 1 of [0035] and lines 4-5 of [0041]) and heating (via heating elements 170, Fig. 7; see line 1 of [0034] and line 3 of [0041]) to the breasts simultaneously or at predefined timing periods (see the first sentence of [0006]). Barkay additionally teaches one or more controllers (210, 220, Fig. 3) located on a top portion of a housing (controller buttons 220 are on the top portion of the pump unit 200, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Thompson to be configured to be mounted on a top portion (opposite the engagement surface) of the housing and allow a user to select simultaneous heating and vibration effects as taught by Barkay so that the user can receive the beneficial effects of both heating and vibration at the same time, if they desire. Furthermore, relocating controllers to the top portion of the housing merely provides an expected result that the user could more easily access the controls because they would be externally located on their breast. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
The modified Thompson/Barkay device is still silent regarding a charging port; a heating safety component comprising a thermostat; wherein said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat; wherein said engagement surface substantially comprises silicone.
Weniger teaches a related breast pump system (Fig. 8) that has a heating component (heating element 300, Fig. 8) that includes a heating safety component (control device 422 and control leads 302, Fig. 8-9, these allow the heating intensity to be selected, see the first sentence of [0057]) comprising a thermostat (see the penultimate sentence of [0057]. The thermostat is part of the control device 422 and thus the control device is a heating safety component because it will regulate the temperature to be maintained at a desired set point).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more controllers of Thompson/Barkay to include a controller with a thermostat as taught by Weniger so that a user can select a given temperature/intensity and the thermostat will maintain the temperature at a desired set point.
The modified Thompson/Barkay/Weniger device is still silent regarding said heating safety component is configured to deactivate said heating component upon detection of a pre-determined temperature level; wherein said pre-determined temperature level is a temperature level lower than a temperature level that would cause injury to said user of said device for stimulating milk flow after prolonged contact with said user's skin; wherein said injury is at least a third-degree burn; wherein said heat selection switch allows selection of at least high heat, low heat, or no heat.
Haas teaches a thermal body treatment system (Fig. 1, and vest Fig. 9) that has heating components (heating elements 38, Fig. 1) and a heating safety component (temperature controller 130, thermistor 122, see Fig. 1 and all of para. [0044]) configured to deactivate the heating component (38) upon detection of a pre-determined temperature level (“If the temperature of the heating element 38 reaches above 104° F the temperature controller 130 automatically shuts off the power to the heating element 38” see lines 1-6 of [0044]); and wherein the pre-determined temperature level is a temperature level lower than a temperature level that would cause injury such as a third degree burn to said user of said device for stimulating milk flow after prolonged contact with the user’s skin (104° F would not cause a third degree burn, even after prolonged contact. As evidenced by American Burn Association, it is known that injuries such as third-degree burns do not occur until higher temperatures such as at least 120 degrees Fahrenheit, see the chart “Time and Temperature Relationship to Severe Burns” on page 3 of the American Burn Association. Additionally, the American Burn Association states that regulatory standards set a maximum temperature for residential water heaters to be 120 degrees Fahrenheit, see page 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating safety component of Thompson/Barkay/Weniger to be configured to deactivate the heating component upon detection of a pre-determined temperature level such as 104 degrees Fahrenheit as taught by Haas in order to prevent the user form experiencing pain or injury from the heating components.
The modified Thompson/Barkay/Weniger/Haas device is still silent regarding wherein said heat selection switch allows selection of at least high heat, low heat, or no heat.
Badmus teaches a related thermal skin treatment device for the breast (Fig. 1, Fig. 12; see the second sentence of [0040]) that has a heat selection switch (power/function button 100, Fig. 1; see the first two sentences of [0033]) that allows selection of at least high heat, low heat, or no heat (see the first two sentences of [0033]. The selection button 100 allows the user to power on/off the device, and thus it at least allows selection of no heat. Additionally, it allows a user to select a thermal gradient profile that will have a given temperature. As long as there are at least two different temperature settings, one will be a relatively high heat and the other will be relatively lower heat. Furthermore, Badmus states that the device has different temperature settings at predefined set points such as high, medium, low, see the first sentence of [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat selection switch of Thompson/Barkay/Weniger/Haas to be configured to allow selection of at least high heat, low heat, or no heat as taught by Badmus so that a user can easily select predefined temperature settings such as high, medium, or low temperature, or turn the device off.
The modified Thompson/Barkay/Weniger/Haas/Badmus device discloses a battery (battery, Fig. 24; such as a low voltage rechargeable battery, see lines 1-11 of [0127] of Thompson) but is still silent regarding a charging port, and the engagement surface substantially comprising silicone.
O’Toole teaches a related breast pumping device (Fig. 1) with a charging port (charging port 6, Fig. 1) for charging the battery (battery 81, Fig. 7; see all of [0133]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Thompson/Barkay/Weniger/Haas/Badmus to include a charging port as taught by O’Toole so that the battery can be conveniently recharged.
The modified Thompson/Barkay/Weniger/Haas/Badmus/O’Toole device is still silent regarding the engagement surface substantially comprising silicone.
Bruce teaches a related breast attachment device (Figs. 2-4), wherein an engagement surface (inner laminate 12, Figs. 2-3) substantially comprises silicone rubber (see lines 8-14 of [0029]). The silicone rubber is flexible enough to suit most wearers (see lines 18-20 of [0029]) and has a tackiness that allows the device to keep contact with the skin without the use of adhesives (see lines 8-10 of [0009]; see lines 3-5 of [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement surface of Thompson/Barkay/Weniger/Haas/Badmus/O’Toole to substantially comprise silicone rubber as taught by Bruce because silicone is flexible enough to likely conform to the wearer and has a tackiness that allows the device to substantially stay in the desired location on the breast without requiring the user to hold it manually in place.
Response to Arguments
Applicant's arguments filed June 23, 2022, have been fully considered and they are partially persuasive. 
Regarding the argument that the originally filed specification satisfies the written description requirement under 112(a) because the nipple must not be obscured during nursing or pumping (see the second and third paragraphs of page 8 of the Remarks), this argument has been persuasive and therefore the 35 U.S.C. 112(a) rejection(s) have been withdrawn.
Regarding the argument that Makower’s device is not able to be used while nursing or breastfeeding (see the second through fourth paragraphs of page 10 of the Remarks), this argument has been considered, but it is moot because Makower is no longer relied upon in the current rejection(s).
Regarding the argument that Barkay’s device is “wearable” and thus specifically excludes the ability to nurse or breastfeed while using the device (see the first paragraph of page 11 of the Remarks), this argument is not persuasive because Thompson is now the primary reference and is configured to allow nursing or breastfeeding while using the device (see Figs. 29A-29D, the nipple is accessible, and see the first sentence of [0187] of Thompson, “compressive add-on device can be used during pumping or breastfeeding”).  
Regarding the argument that Weniger engages the user’s nipple and excludes the ability to nurse or breastfeed while using the device (see the second and third paragraphs of page 12 of the Remarks), this argument is not persuasive because Thompson is now the primary reference and is configured to allow nursing or breastfeeding while using the device (see Figs. 29A-29D, the nipple is accessible, and see the first sentence of [0187] of Thompson, “compressive add-on device can be used during pumping or breastfeeding”).  
Regarding the argument that Haas in no way discloses anything lactation related (see the fourth paragraph of page 11 of the Remarks), this argument is not persuasive. Haas does not need to be related to lactation in order to be analogous art. Haas is reasonably pertinent to the problem faced by the applicant of providing a heating mechanism adjacent the skin because one of ordinary skill in the art would have naturally searched other skin warming devices to make sure that the temperature is controlled to a safe level.
Regarding the argument that Badmus is not configured to provide heat and/or vibration throughout an entire surface of the device, but only in a concentrated location (see the first sentence of page 12 of the Remarks; and see the last sentence of the second paragraph of page 12 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing heat and vibration throughout an entire surface of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that Badmus fails to teach that the device may be used while breastfeeding (see the second paragraph of page 12 of the Remarks), this argument is not persuasive because Thompson is now the primary reference and is configured to allow nursing or breastfeeding while using the device (see Figs. 29A-29D, the nipple is accessible, and see the first sentence of [0187] of Thompson, “compressive add-on device can be used during pumping or breastfeeding”).  
Regarding the argument that Badmus teaches away from using the device while breastfeeding because it discloses a moist compress, and it would be detrimental for the mother to apply a separate liquid to her breast that may either interfere with the infant feeding or create slipperiness (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. First, it is noted that most claims do not recite this intended use of using the device while breastfeeding. Second, a “teaching away” requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that "[w]e will not read into a reference a teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).” In the instant case, there is no language in the disclosure of Badmus that actually criticizes, discredits, or discourages combination. Badmus was merely relied upon to teach that a heat selection switch could have selections such as high heat, low heat, no heat. There is nothing about a moist compress that would actually discourage one of ordinary skill in the art from incorporating this teaching of a heat selection switch in the 103 rejection(s). 
Regarding the argument that the air vents and fans of Badmus would be unsuitable for use while breastfeeding as it is not good to have infants near electronics and spinning fans because they may be injured (see the last full paragraph of page 12 of the Remarks), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, Badmus was merely relied upon to teach that a heat selection switch could have selections such as high heat, low heat, no heat. Incorporating such a switch would not present any particular danger for a user.
Regarding the argument that O’Toole specifically excludes the ability to nurse or breastfeed while using the device (see the last paragraph of page 12 of the Remarks, through the first paragraph of page 13), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, Thompson is now the primary reference and discloses this feature. Third, O’Toole was merely relied upon to teach a charging port. 
Regarding the argument that Krafft specifically excludes the ability to nurse or breastfeed while using the device (see the third and fourth paragraphs of page 13 of the Remarks), this argument is not persuasive. First, it is reiterated that most claims do not recite this intended use of using the device while breastfeeding. Second, Thompson is now the primary reference and discloses this feature. Third, Krafft was merely relied upon to teach a single power source charging/powering two devices.
Regarding the argument that the cited references fail to disclose at least the limitations of 1) said engagement surface is continuous within an area between said two sides; and 2) wherein a bottom portion of said housing consists of an engagement surface (see the first three paragraphs of page 14 of the Remarks), this argument is not persuasive in light of the Thompson reference as described in the 103 rejection(s) above.
Regarding the argument that Makower, Barkay, Weniger, and O’Toole all disclose breast pumps that are configured to fixedly attach to the user’s breast while in use which is significantly different than the device claimed by Applicant (see the last paragraph of page 14 of the Remarks), this argument is not persuasive. Thompson is now the primary reference, and is a device that can be used while breastfeeding or pumping. Barkay, Weniger, and O’Toole still teach auxiliary features that can be combined in the Thompson device to provide predictable results, as described in the 103 rejection(s) above.
Regarding the argument that Krafft covers or obscures the user’s nipple, making it impossible for an infant to breastfeed while using the device (see the first paragraph of page 15 of the Remarks), this argument is not persuasive. Thompson is now the primary reference, and is a device that can be used while breastfeeding or pumping. Krafft still teaches auxiliary features that can be combined in the Thompson device to provide predictable results, as described in the 103 rejection(s) above.
Regarding the argument that Badmus teaches away from use while breastfeeding because it is unsuitable for use by a user while breastfeeding and has a small surface area to apply heat and/or vibration, and air vents and small openings (see the second paragraph of page 15 of the Remarks), this argument was already made above, and it is not persuasive for the same reason(s) as already discussed above.
Regarding the argument that citing eight references is evidence that Applicant’s device is not obvious, and that if the device is obvious it would have been [invented] already (see the last paragraph of page 15 of the Remarks, through the first paragraph of page 16 of the Remarks), this argument is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, Thompson discloses an elongated, concave breast-engaging device (Fig. 29A) to stimulate milk flow. Thompson’s device can be used during breastfeeding or nursing, and Thompson specifically discloses incorporating heating and vibration to further aid in breastfeeding/pumping. The remaining differences are taught by the prior art, as described in the 103 rejection(s) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas et al. (2018/0193185) discloses a concave, elongated heating device to be applied to skin of a user and including an on/off switch and a silicone engagement surface. Kopanic Jr. et al. (2006/0258963) discloses a related elongated heating device with vibration, to be applied to the skin. Fan et al. (2019/0269548) discloses a related heating device to be applied to a non-nipple portion of the breast. Vaconcellos (2015/0359665) discloses a thermal breast pad device which contacts a non-nipple portion of the breast. Dunbar et al. (2014/0207219) discloses a related attachable pod that vibrates and heats the underlying tissue. Enderby (2014/0188199) discloses a related thermal breast pad which contacts a non-nipple portion of the breast so it can be used during pumping or breastfeeding. Houser et al. (6,241,715) discloses a related thermal breast pad that has a non-nipple engaging surface so it can be used during nursing. Silver (5,476,490) discloses a related thermal breast pad. Jackson (10,426,657) discloses a related thermal breast pad. Noonan (6,916,334) discloses a related thermal breast pad with a non-nipple engaging portion. Mack et al. (4,396,011) discloses a related therapy pad with heat and vibration. Furuno et al. (6,200,195) discloses a related breast pad with a silicone rubber body to provide an adhesive surface that lasts even after being washed 50 times. Thompson et al. (10,046,097) discloses a related breast milk expressing device with clamping components that can include vibration and heat. Hill et al. (10,625,004) discloses a lactation system that has a heating stimulation system to warm the mammary glands. Gross (2,779,328) discloses a related therapeutic heating and vibrating pad for the breast. Kim et al. (KR 20160006088 A) discloses a related breast stimulator with heat and vibration, which does not contact the nipple.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/TIMOTHY A STANIS/           Primary Examiner, Art Unit 3785